OftlIGINIAL                                           10/13/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: AF 06-0651


                                       AF 06-0651                         FILED
                                                                           OCT 1 3 2020
                                                                         Bowen Green wooi.)
                                                                       Clerk of Supren,,3. Cow,
                                                                          Flint,=. eV M.tr,;;4,



IN THE MATTER OF APPOINTMENTS TO THE
COMMISSION OF CONTINUING                                          ORDER
LEGAL EDUCATION




      The terms of Chair K. Paul Stahl and members Casey Heitz and Kimberly Obbink
on the Commission of Continuing Legal Education expired on September 30, 2020. The
Court thanks all three of these individuals for their dedicated service to the Commission,
to this Court and to the people of Montana. Mr. Stahl, Mr. Heitz, and Ms. Obbink have
indicated their willingness to serve another term on the Commission.
      IT IS HEREBY ORDERED that K.Paul Stahl, Casey Heitz, and Kimberly Obbink
are hereby reappointed to the Commission ofContinuing Legal Education to terms expiring
on September 30, 2023.
      The Clerk is directed to provide copies ofthis Order to K.Paul Stahl, Casey Heitz,
Kimberly Obbink, the remaining members of the Commission of Continuing Legal
Education, and to the State Bar of Montana.
      DATED this    1394 day of October,2020.


                                                              Chief Justice


                                                d.-;.1 M „AIL_
2